Citation Nr: 1453968	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include degenerative joint disease (DJD).  

2. Entitlement to service connection for a left knee disorder, to include degenerative joint disease (DJD).  

3. Entitlement to a compensable initial rating prior to September 5, 2012, for right shoulder pain with limited range of motion.  

4. Entitlement to a staged initial rating in excess of 20 percent from September 5, 2012 for right shoulder pain with limited range of motion.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The decision was initially prepared by the RO in Columbia, South Carolina, but was mailed to the Veteran by the RO in Atlanta, Georgia.  

The Veteran was scheduled for a hearing in November 2010, but did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).    

These matters have been previously remanded by the Board in July 2012.  In December 2012, a rating decision granted a rating of 20 percent effective September 5, 2012 for the Veteran's right shoulder pain with limited range of motion, resulting in the above staged ratings.  A March 2013 rating decision granted the Veteran's claim of entitlement to service connection for low back pain in full.  

The issue of entitlement to a staged initial rating in excess of 20 percent from September 5, 2012 for right shoulder pain with limited range of motion, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1. The most probative evidence shows that, throughout the rating period from May 01, 2006 through September 4, 2012, the Veteran's right shoulder pain with limited range of motion was manifested by painful motion, without deformity, dislocation, or subluxation, as well as forward flexion to 180 degrees, and abduction to 107 degrees.  

2. The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has DJD of the right knee that was incurred during or is otherwise attributable to service.  

3. The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has DJD of the left knee that was incurred during or is otherwise attributable to service.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent and no higher for right shoulder pain with limited range of motion, from May 01, 2006 through September 4, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003, 5200-5203 (2014).  

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for DJD of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2014).  

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for DJD of the left knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the Veteran's claims for entitlement to service connection for right and left knee disabilities, to include DJD, the Board is granting the claims in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

As to entitlement to a compensable initial rating prior to September 5, 2012, for the Veteran's right shoulder pain with limited range of motion, a veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  
  
The Veteran's service treatment records and post service VA treatment records have been obtained.  The Veteran has not indicated, and the record does not reflect, that he is in receipt of disability benefits from the Social Security administration (SSA) or that there are relevant outstanding private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations of the right shoulder were conducted in January 2008 and January 2009.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for the purposes of determining an appropriate schedular rating for the Veteran's right shoulder pain with limited range of motion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the medical record or took the Veteran's history, conducted physical examinations of the Veteran, and discussed the functional impairment resulting from the Veteran's disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right and Left Knee Disabilities

The September 2012 VA examination of the Veteran's knees resulted in a diagnosis of arthralgia, and the examiner opined that "[t]here is no clear etiology for the diagnosis of knee arthralgia."  The examiner also found that knee x-rays were negative for arthritis.  Arthralgia is defined as "pain in a joint."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 150 (32nd ed. 2012).  Pain itself is not a disability for VA compensation purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, based upon the VA examination, the Veteran does not have a current knee disability.  

However, the Veteran's treatment notes contain several references to the Veteran suffering from bilateral DJD of the knees.  Most pertinently, a June 2007 VA treatment note stated that x-rays showed minimal DJD of the Veteran's knees.  The record also contains an August 2006 notation that x-rays resulted in no significant osseous, articular, or soft tissue abnormality.  As the record contains a diagnosis of DJD of the knees based upon x-rays, as well as a VA medical opinion and treatment note finding that x-rays did not show arthritis, the evidence as to this issue is in equipoise, requiring the Board to find in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the Veteran has a diagnosis of DJD of the knees.  

The record reflects that the Veteran has consistently reported knee pain since service.  On a post-deployment health assessment from January 2006, the Veteran indicated that he experienced swollen, stiff, or painful joints.  Although the March 2006 report of medical history indicates that the Veteran denied knee trouble, he reported experiencing swollen or painful joints, and the Veteran wrote in the explanation section that he experienced knees that stay sore.  The Board finds the statement that the Veteran wrote by hand in the report of medical history to be more probative and descriptive of the condition of the Veteran's knees at that point than filling in a yes or no question denying knee trouble.  A medical examination from March 2006 indicated abnormal lower extremities, and the examiner noted laxity and popping for bilateral knees.  A July 2006 general examination indicates that the onset of the Veteran's knee pain was in 2005, and a May 2008 notation states that the Veteran reported knee pain for three years.  These notations present an in-service onset date that is consistent with each other as well as the Veteran's March 2006 report of medical history.  A May 2008 notation indicates a diagnosis of DJD of the knees with an onset date in April 2008.  However, as the record clearly reflects a diagnosis of DJD as well as complaint of knee pain prior to that date, indication of onset in April 2008 is of limited probative value.  

As arthritis is a chronic disease subject to presumptive service connection according to 38 C.F.R. § 3.309(a), service connection may be granted under the theory of continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran was not diagnosed with arthritis during or within a year of service, he has reported bilateral knee pain since service.  The Veteran is competent to report knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran's report of the onset of knee pain has been consistent, the Board finds it to be credible.  As knee pain, a symptom of DJD of the knees, has been present since service, the Board finds that it is at least as likely as not that the Veteran's left and right knee disabilities were incurred in service.  See Walker, supra.  

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an initial evaluation, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.

For rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45.

The record establishes that the Veteran is right handed.  See December 2000 Report of Medical History.  As such, the right shoulder is his major extremity for purposes of DC 5201 and DC 5202.  38 C.F.R. § 4.69.

A 40 percent evaluation is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side.  A 30 percent evaluation may be assigned for limitation of motion of the arm of the major extremity midway between the side and shoulder level.  Motion of the arm of the major extremity limited to the shoulder level warrants a 20 percent rating.  DC 5201.

A 50 percent evaluation may be assigned for impairment of the humerus of the major extremity with fibrous union.  A 30 percent evaluation will be assigned for recurrent dislocations of the humerus of the major extremity at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  With infrequent episodes, and guarding of movement only at the shoulder level, a 20 percent evaluation is assignable for the major extremity.  DC 5202.

Under DC 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula, or for nonunion of the clavicle or scapula without loose movement.  The Veteran would be entitled to an assignment of a maximum 20 percent rating, if he had dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this diagnostic code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint. 

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I. 

The Federal Circuit held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. 
§§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Right Shoulder

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the matter decided herein on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection was established for the right shoulder disability effective from May 1, 2006.  As such, the rating period for consideration on appeal is from May 1, 2006.

A general VA examination was conducted in July 2006.  At this point, the Veteran reported pain, weakness, stiffness, heat, redness, instability, giving way, locking, fatigability, and lack of endurance, but denied swelling.  Flare-ups occurred about three times a week, resulting in increased pain and stiffness.  The Veteran denied dislocation or subluxation, and no erythema, edema, or deformity was found.  The Veteran had slight tenderness upon palpation.  Right shoulder forward flexion and abduction were 0 - 180 degrees, with limation noted due to moderate pain.  Right shoulder external rotation was 0 - 80 degrees with limitation due to severe pain.  Right shoulder internal rotation was 0 - 90 degrees with limitation due to moderate pain.  The examiner noted, but did not specify in degrees, that there was additional loss in degrees of range of motion of the right shoulder due to pain, fatigue and lack of endurance following repetitive movements.

In the report of a January 2008 VA examination, it was noted the Veteran had instability, pain, stiffness, and weakness, including of the right shoulder, but no episodes of dislocation or subluxation.  Flare-ups every 2-3 weeks resulted in 75 percent diminished function, as well as warmth and redness.  Right shoulder flexion and abduction were both recorded as 0 - 180 degrees without limitation upon repetition.  The examiner noted painful motion.  

In April 2008, a treatment note stated that the Veteran had degenerative joint disease (DJD) in both shoulders with rotator cuff injury.  The treatment provider noted that the Veteran uses cranes for heavy lifting at work.    

In the report of a January 2009 VA examination, flexion and abduction were again recorded as from 0 - 180 degrees.  The examiner noted no objective evidence of pain with active motion on the right side, and no additional limitation with repetitive motion.  The examiner wrote that the Veteran was employed as an industrial refrigerator mechanic, and had minimal functional impairment in that he had difficulty lifting heavy equipment and severe pain with range of motion above the head.  

In April 2009, the Veteran was recorded as having full forward flexion but abduction limited to 107 degrees.  The Veteran reported daily pain, feeling as though his arm almost slips out of the socket doing certain activities, and instability.  

During the relevant period, the record does not reflect impairment of the Veteran's clavicle or scapula resulting in malunion or nonunion, as contemplated by DC 5203, nor does it reflect impairment of the humerus as indicated by malunion, fibrous union with recurrent dislocation, nonunion, or loss of head, as contemplated by DC 5202.  The record does not reflect ankylosis of scapulohumeral articulation, as contemplated by DC 5200.  

The record does not reflect that the Veteran's movement was restricted to shoulder level, as required for a compensable rating under DC 5201, or that abduction has been limited to 60 degrees with ankylosis, as required for a compensable rating under DC 5200.  However, the record does reflect some limitation of movement, the earliest of which is present in July 2006 where an examiner recorded full flexion, but also noted limitation due to pain.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Although the April 2008 diagnosis of DJD does not indicate whether the findings were the result of an x-ray, Burton v. Shinseki held that 38 C.F.R. § 4.59 applies to disabilities other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As such, the Veteran's painful motion of the right shoulder entitles him to a minimal 10 percent compensable rating prior to September 5, 2012.  The record does not indicate that the Veteran's painful motion has served as the functional equivalent of limitation of motion sufficient to qualify the Veteran for a higher rating under DC 5200 or 5201.  Therefore, the Veteran is not entitled to a rating higher than 10 percent.  DeLuca v. Brown, 8 Vet. App. 202, 206 (2995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (holding that painful motion alone is not functional loss).  

The Board must also consider whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence represents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The rating schedule has provided a rating due to the limitation presented by the Veteran's pain.  The Veteran's occupational functioning is thus contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment or frequent periods of hospitalization.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran was fully employed during the relevant period.  Accordingly, the Board concludes that a claim for TDIU has not been raised in conjunction with the Veteran's claim for a compensable initial rating for his right shoulder pain with limited range of motion, prior to September 5, 2012.  


ORDER

Entitlement to an initial rating of 10 percent but no higher for the rating period from May 1, 2006 through September 4, 2012, for right shoulder pain with limited range of motion, is granted.  

Entitlement to service connection for right knee DJD is granted.  

Entitlement to service connection for left knee DJD is granted.   


REMAND

In the September 2012 VA examination of the Veteran's right shoulder, the examiner noted that the Veteran had flare-ups that impacted the function of his shoulder or arm, but the only description of the impact of the flare-ups was "as above."  It appears that this statement refers to the Veteran's report of "currently experiencing stiffness, weakness, sharp and dull pain, tenderness and flare ups to [the] right shoulder."  The functional impact of flare-ups is not made clear from this report.  An examination that does not discuss the functional loss attributable to reported flare-ups is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court in Mitchell explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  

The most recent treatment records of record are dated July 9, 2012.  Upon remand, these records should be updated.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center (VAMC) in Salisbury, North Carolina, and all associated outpatient clinics, dated from July 9, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a musculoskeletal examination with an appropriate VA examiner to assess the current severity of the Veteran's service-connected right shoulder disability.  The complete record, to include this remand, must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examiner must conduct range of motion studies of the right shoulder, and indicate whether there is weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degrees of additional range-of-motion loss that is due to pain AND FLARE-UPS.  The examiner should also state whether the right humerus has malunion, recurrent dislocation, fibrous union, nonunion, or loss of head, and whether the right clavicle or scapula have malunion, nonunion, or dislocation.  

3.  After completing all of the above development, re-adjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


